t c no united_states tax_court federal_home_loan_mortgage_corporation petitioner v commissioner of internal revenue respondent docket nos filed date p received commitment_fees for entering into prior approval purchase contracts with mortgage originators the contracts obligated p to purchase mortgages from originators during a specified period of time pursuant to a pricing formula but did not require the originators to sell mortgages to p the commitment_fees equaled percent of the principal_amount of the mortgages the commitment_fees consisted of a percent nonrefundable portion and a 5-percent refundable portion in the taxable years through p treated the 5-percent nonrefundable portion of the commitment_fees as premiums received for writing put options as a result when an originator sold a mortgage to p p treated the 5-percent portion of the fee as a reduction of its purchase_price and reported this amount as income over the estimated life of the mortgage if an originator failed to sell the mortgage to p p reported the percent of the fee in the year in which the originator failed to exercise its right to sell the mortgage r determined that the nonrefundable commitment_fees should have been reported in the taxable_year that p received the payment held in substance and form p’s prior approval purchase contracts were put options and p properly reported the nonrefundable portion of the commitment_fees as option premiums robert a rudnick james f warren alan j swirski richard j gagnon jr and b john williams jr for petitioner gary d kallevang for respondent opinion ruwe judge respondent determined deficiencies in petitioner’s federal income taxes in docket no as follows year deficiency dollar_figure big_number petitioner claims overpayments of dollar_figure for and dollar_figure for respondent determined deficiencies in petitioner’s federal income taxes in docket no as follows year deficiency dollar_figure big_number big_number big_number petitioner claims overpayments of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for in this opinion we decide whether certain nonrefundable commitment_fees that mortgage originators paid to petitioner to enter into conventional multifamily prior approval purchase contracts prior approval purchase contracts are to be recognized when those fees are paid or should be treated as premium for put options which would defer recognition until after delivery or nondelivery of the underlying mortgages this issue is one of several involved in these cases background the parties submitted this issue fully stipulated pursuant to rule the stipulations of fact and the attached exhibits are incorporated herein by this reference at the time it filed the petitions petitioner maintained its principal office in the adjustments proposed in the notices of deficiency for through pertaining to the commitment fee issue included a small amount of commitment_fees related to single-family optional delivery mixed in with the prior approval program the parties have since resolved the commitment fee issue as to the single-family program see 121_tc_129 121_tc_254 121_tc_279 tcmemo_2003_298 all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the taxable years in issue mclean virginia at all relevant times petitioner was a corporation managed by a board_of directors petitioner was chartered by congress on date by title iii federal_home_loan_mortgage_corporation act of the emergency home financing act of publaw_91_355 84_stat_450 petitioner was established to purchase residential mortgages and to develop and maintain a secondary market in conventional mortgages a conventional mortgage is a mortgage that is not guaranteed or insured by a federal_agency the primary mortgage market is composed of transactions between mortgage originators lenders such as savings and loan organizations and homeowners or builders borrowers the secondary market generally consists of sales of mortgages by originators and purchases and sales of mortgages and mortgage- related securities by institutional dealers and investors since its incorporation petitioner has facilitated investment by the capital markets in single-family and multifamily residential mortgages in the course of its business petitioner acquires residential mortgages from loan originators petitioner’s business is a high-volume narrow-margin business a multifamily mortgage program a multifamily mortgage loan is a loan secured on a property consisting of an apartment building with more than four residences petitioner offered originators two programs for selling multifamily mortgages the immediate delivery purchase program and the prior approval conventional multifamily mortgage purchase program prior approval program immediate delivery purchase program petitioner designed the immediate delivery purchase program to accommodate the purchase of mortgages already closed and on an originator’s books at the time an originator enters into a purchase contract with petitioner although this program is designed for portfolio mortgages an originator may enter into an immediate delivery purchase contract with petitioner before actually closing on the mortgage however if for some reason the mortgage cannot be delivered petitioner can impose sanctions on an originator to participate in the immediate delivery purchase program an originator telephones petitioner to make an offer for a purchase contract when petitioner receives a telephone offer from an originator that offer is an irrevocable offer that the originator may not modify petitioner may accept an offer within business days of receiving the telephone offer when petitioner accepts an offer it executes two copies of the purchase contract and mails the contract to an originator within hours of receiving the purchase contract an originator must execute the contract and mail one copy along with a dollar_figure nonrefundable application review fee or percent of the purchase contract whichever is greater to petitioner’s applicable regional_office if an originator failed to acknowledge and submit a copy of a purchase contract petitioner may disqualify or suspend an originator as an eligible_seller to petitioner after completing a documentation review underwriting and property inspections if any petitioner’s applicable regional_office will contact an originator the mortgages acceptable to petitioner will be identified and purchased an originator must deliver the mortgages to petitioner within the 30-calendar-day commitment period in most cases the penalty for nondelivery is disqualification or suspension of an originator from eligibility to sell mortgages to petitioner under the immediate delivery purchase program petitioner established its required net yield when originators offered the petitioner’s sellers’ servicers’ guide which is part of the contract states that petitioner may disqualify or suspend a an originator for an originator’s failure to deliver any documents under a mandatory delivery purchase program as required by section sec of the sellers’ and servicers’ guide states that delivery under the immediate delivery purchase programs is mandatory delivery is not mandatory under the home mortgage optional delivery purchase programs the guide also provides that petitioner may disqualify or suspend an originator for failure to observe or comply with any term or provision of the purchase document in addition to disqualification and suspension petitioner reserves the right to take whatever other action it deems appropriate to protect its interests and enforce its rights contracts the required net yield is the interest rate that petitioner will receive from the mortgage it purchases from an originator petitioner did not charge an upfront commitment fee in its immediate delivery purchase program prior approval program alternatively originators may sell multifamily mortgages to petitioner under the prior approval program which began in under this program petitioner entered into contracts with originators to purchase a multifamily mortgage before the closing date of the mortgage in general each executed prior approval purchase contract pertained to a single mortgage as opposed to a pool of mortgages petitioner’s promotional pamphlets state that this program offered originators the peace of mind of knowing that petitioner would purchase the loan once it closed the pamphlets also explain that once an originator entered into a prior approval purchase contract with petitioner delivery of the loan is still optional so the originators don’t have to worry if the deal hits a snag or falls through completely under the prior approval program originators were not obligated to deliver the multifamily mortgage to petitioner petitioner’s sellers’ servicers’ guide is part of the contract between an originator and petitioner petitioner’s sellers’ servicers’ guide states delivery under this program is optional however unless the optional delivery contract is converted to a mandatory delivery contract within the 60-day optional delivery period the mortgage may not be delivered and petitioner will retain the entire 2-percent commitment fee required pursuant to section the sellers’ servicers’ guide also provides the optional delivery date stated in the purchase contract will be within days from the date petitioner issues the purchase contract plus the business-day period in which the originator may accept the purchase contract during the 60-day period if the originator intends to deliver the mortgage s to petitioner the originator must convert the optional delivery purchase contract to a 30-day mandatory delivery purchase contract to receive a prior approval purchase contract from petitioner an originator must submit a request for prior approval of a specific multifamily project along with the request an originator paid a nonrefundable loan application fee of the greater of dollar_figure or dollar_figure percent of the original principal_amount of the mortgage but not in excess of dollar_figure after completion of processing including underwriting and property inspections petitioner would determine whether the mortgage was acceptable id if acceptable petitioner would execute a prior approval purchase contract also called form which it mailed to an originator an originator wishing to participate in the prior approval program would execute the form_6 and mail or deliver it to petitioner no later than business days from the date of petitioner’s offer form_6 would set forth details of the specific mortgage that an originator could deliver between and petitioner required an originator to submit a 2-percent commitment fee with the executed prior approval purchase contract during the years at issue the percent commitment fee consisted of a 5-percent nonrefundable portion and a 5-percent portion that was refundable if an originator delivered the mortgage under the prior approval purchase contract petitioner was entitled to keep the nonrefundable portion when it entered into the agreement the 5-percent portion of the commitment fee received by petitioner was not held in trust or escrow and was subject_to unfettered control by petitioner if an originator did not deliver the specific mortgage to petitioner it forfeited the 5-percent refundable portion of the commitment fee forfeiture of the refundable portion of the fee in the event of nondelivery functioned as a delivery in petitioner charged a commitment fee equal to percent of the commitment amount the principal_amount of the mortgage to be delivered which was fully refunded to a mortgage originator if the mortgage was delivered in date the commitment fee was changed so that the amount charged to a mortgage originator was still percent with percent being nonrefundable and percent refundable when the mortgage loan was delivered the commitment fee structure was changed again for the years in issue incentive consistent with petitioner’s business preference to buy mortgages in the secondary market under the prior approval program an originator had the right but not the contractual obligation to elect at any time during the ensuing days or in some case sec_15 days to enter into a mandatory commitment to deliver a conforming mortgage to petitioner under this program petitioner committed to purchasing a mortgage when an originator delivered it to petitioner within the delivery period petitioner required originators to service the mortgages they sold to petitioner originators received compensation_for performing this service the compensation is known as the minimum servicing spread for the years at issue the minimum servicing fee the originator’s retained spread over the life of the mortgage wa sec_25 basis points bps on mortgages less than dollar_figure million bps on mortgages between dollar_figure and dollar_figure million and was negotiable on mortgages more than dollar_figure million for federal_income_tax purposes the 5-percent refundable portion of the commitment fee was treated by petitioner as a payable upon its receipt and was taken into income only if the underlying mortgages were not delivered to petitioner petitioner’s tax_accounting for the 5-percent refundable portion of the fee is not at issue the sellers’ servicers’ guide does not use the term put options or put option to describe these commitment arrangements a basis point bp i sec_1 100th of a percent to exercise its delivery right under a prior approval purchase contract an originator was required to give notice of conversion to petitioner and enter into a 30-day mandatory delivery contract on form 64a conventional multifamily immediate delivery purchase contract and prior approval conversion amendment an originator could elect to deliver the multifamily mortgage at petitioner’s maximum required net yield or at an alternate required net yield petitioner’s required net yield was the rate at which originators could contract to deliver a mortgage under the immediate delivery purchase program the maximum required net yield was the fixed rate or locked-in interest rate that petitioner and an originator had previously agreed upon in form dollar_figure the alternate required net yield was the rate at which an originator could contract to deliver a mortgage to petitioner under the immediate delivery purchase program as quoted by petitioner on any day during the 60-day or effective date upon electing to effectuate delivery with a mandatory delivery contract with an alternative required net yield an originator could request an increase in the maximum amount of the mortgage to be delivered the amount of any increase was at the sole discretion of petitioner upon the request for an increase an originator was required to remit dollar_figure plu sec_2 percent of the increased mortgage amount within hours of thi sec_2 percent percent was nonrefundable and if approved petitioner was entitled to retain the fee upon purchase of the mortgage petitioner refunded percent of the total mortgage amount as increased the maximum required net yield is the maximum interest rate that petitioner may receive from the mortgage delivered by an originator 15-day optional delivery period if the required net yield moved downward an originator could select the lower required net yield the purchase_price and net yield to petitioner became fixed upon an originator’s selection of either the maximum required net yield or the alternate required net yield on any day during the 60-day or 15-day period that an originator elected an alternate required net yield the purchase_price either would reflect a discount from par percent of unpaid principal balance upb or would be at par depending on the relationship of the rate on the mortgages coupon rate actually tendered by an originator to the minimum gross yield which was the sum of the required net yield selected and the minimum servicing spreaddollar_figure for example suppose an originator and petitioner entered into a prior approval purchase contract with respect to a mortgage in the maximum amount of dollar_figure million the originator paid the 2-percent commitment fee in the amount of dollar_figure the mortgage was subject_to a maximum mortgage interest rate of percent and the maximum required net yield to petitioner wa sec_12 percent the difference percent or bps represents the minimum spread to be retained by an originator for when an originator serviced a mortgage for petitioner it received the amount of interest on the mortgage in excess of the required net yield the minimum servicing spread is the difference between the maximum mortgage interest rate and the maximum required net yield servicing the mortgage or dollar_figure year if an originator contemplated selling the subject mortgage to another buyer in lieu of petitioner it would have to consider the effect of forfeiting the otherwise refundable portion of the commitment fee or dollar_figure in comparison to the spread it could obtain with another purchaser in the event that petitioner’s required net yield on any day during the 60-day or 15-day period exceeded the maximum required net yield petitioner could be required on that day to contract to purchase conforming mortgages at the maximum required net yield stated on the form_6 instead of at its current day required net yield this arrangement effectively ensured that an originator could make a mortgage loan to a borrower at a particular rate and would be protected against having to sell it to petitioner at a discount from par or at an additional discount as a result of an increase in petitioner’s required net yield during the 60-day or 15-day period because it could select the maximum required net yield if market rates increased an originator was assured of dealing at a rate that was no higher than was specified in the prior approval purchase contract thus an upward movement in interest rates normally would not prevent an originator from delivering a mortgage under the prior approval program alternatively if interest rates went down an originator would have the benefit whether in the form of a greater spread or less of a discount from upb of selecting an alternate required net yield in lieu of the higher maximum required net yield as stated in the prior approval purchase contractdollar_figure if an originator selected an alternate required net yield it was required to give notice of this selection no later than the date of conversion to mandatory delivery if an originator failed to give notice of conversion to a mandatory commitment within business days of selecting an alternate required net yield the prior approval purchase contract would be terminated and petitioner would retain the entire 2-percent commitment fee nondelivery generally occurred when the borrower repudiated or defaulted on its arrangement with the originator so that the originator did not have the mortgage to deliverdollar_figure unlike originators who entered into an immediate delivery purchase program when an originator participating in the prior approval program failed to deliver a mortgage it was not disqualified or suspended as an eligible_seller of mortgages to petitioner if petitioner’s required net yield on the day of delivery election was lower than the maximum required net yield an originator holding a higher than current market-rate mortgage would normally obtain a spread greater than the minimum servicing spread specified in sec_2603 of petitioner’s sellers’ and servicers’ guide an originator finding a more attractive opportunity for disposing of a mortgage had to consider the forfeiture of the 5-percent refundable portion of the commitment fee in computing its taxable_income for the years through petitioner treated the 5-percent nonrefundable portion of the commitment_fees as premium received for writing put options in favor of the various mortgage originators petitioner generally did not include in taxable_income amounts received for the 5-percent nonrefundable portion of the commitment fee in the year of receipt petitioner deducted such nonrefundable amounts from the cost_basis of mortgages purchased when originators delivered mortgages to petitioner petitioner amortized these amounts into income over multiyear periods of or years ie the estimated life of the mortgages in petitioner’s hands dollar_figure if an originator failed to elect mandatory delivery of the specified mortgages within the prescribed period petitioner recognized the nonrefundable portion of the commitment fee in the current_year if the last day of the 60-day or 15-day period was within the current_year during the years through petitioner received the 5-percent nonrefundable portion of the commitment_fees pursuant to the prior approval program in amounts totaling dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively on its corporate returns for the years when a mortgage was delivered in the same year that petitioner received the commitment fee petitioner recognized the nonrefundable portion of the commitment fee in the year of receipt to the extent of amortization for that year through petitioner included taxable_income of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively the adjustments in dispute in the taxable years are the net differences between the amounts of nonrefundable commitment_fees received and reported for tax purposes as follows nonrefundable amount in commitment_fees received reported dispute dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number in computing its taxable_income for the year petitioner overstated its income attributable to such receipts under its method_of_accounting in the amount of dollar_figure as a result of a computational error during the years through and originators failed to deliver at least mortgages specified in prior approval purchase contracts to petitionerdollar_figure see appendix which lists these contracts as a result the 5-percent refundable portion of the 2-percent commitment fee was forfeited to petitioner during the relevant period these contract sec_15 petitioner was unable to locate records of the prior approval purchase contracts executed in that would identify the mortgages from that year if any where the specified mortgages were undelivered represent approximately percent by value and number of all the contracts that petitioner entered into in the prior approval program petitioner was not necessarily informed of the precise reason for the nondelivery petitioner believes that the typical reason for nondelivery was failure of the underlying mortgage to have been consummated discussion petitioner argues that the 5-percent nonrefundable portions of the commitment_fees that originators paid to enter into prior approval purchase contracts constitute put option16 premiums the tax treatment of which could not be determined until originators either exercised the options or allowed them to lapse respondent disagrees arguing that the 5-percent nonrefundable portions of the commitment_fees are not option premium because the prior approval purchase contracts are not option contracts respondent argues that petitioner had a fixed_right to the nonrefundable portion of the commitment_fees when the prior approval purchase contracts were executed and that sec_451 requires petitioner as an accrual basis taxpayer to recognize the nonrefundable commitment_fees in the year of receipt because its right to retain the commitment_fees was fixed and determined a put option gives the option holder the right but not the obligation to sell something at an agreed upon price or pricing formula for a limited period of time sec_451 generally provides that the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period accrual_method taxpayers normally recognize income when all the events have occurred which fix the right to receive income and the amount of income can be determined with reasonable accuracy sec_1_451-1 income_tax regs however as more fully explained infra payments of option premiums are not recognized when received even when the recipient has a fixed_right to retain the payments because the character of those payments is uncertain until the option has been exercised or has lapsed e g 104_tc_191 because of the unique facts in this case we must examine the rules governing the tax treatment of option premiums and the policy underlying those rules to decide whether a prior approval purchase contract constitutes an option for federal_income_tax purposes an option has historically required the following two elements a continuing offer to do an act or to forbear from doing an act which does not ripen into a contract until accepted and an agreement to leave the offer open for a specified or reasonable period of time id pincite citing 80_tc_955 affd 765_f2d_643 7th cir the primary legal effect of an option is that it limits the promisor’s power_to_revoke his or her offer an option creates an unconditional power of acceptance in the offeree id citing restatement contract sec_2d sec_25 an option normally provides a person a right to sell or to purchase ‘at a fixed price within a limited period of time but imposes no obligation on the person to do so’ see 87_tc_1046 quoting 67_tc_71 an agreement that purports to be an option but is contingent or otherwise conditional on some act of the offering party is not an option saviano v commissioner supra pincite an option contract grants the optionee the right to accept or reject an offer according to its terms within the time and manner specified in the option 64_tc_752 affd on other grounds 544_f2d_1045 9th cir williston on contracts sec_5 4th ed options have been characterized as unilateral contracts because one party to the contract is obligated to perform while the other party may decide whether or not to exercise his rights under the contract u s freight co v 422_f2d_887 courts have found that the holder of an option must have a truly alternative choice to exercise the option or to allow it to lapse id pincite see also 83_f3d_649 4th cir revg and remanding kingstowne l p v commissioner tcmemo_1994_630 koch v commissioner supra pincite thus the clear distinction between an option and a contract of sale is that an option gives a person a right to purchase or sell at a fixed price within a limited period of time but imposes no obligation on the person to do so whereas a contract of sale contains mutual and reciprocal obligations the seller being obligated to sell and the purchaser being obligated to buy koch v commissioner supra pincite option payments are not includable in income to the optionor until the option either has lapsed or has been exercised 353_f2d_13 4th cir revg tcmemo_1963_332 va iron coal coke co v commissioner 99_f2d_919 4th cir affg 37_bta_195 elrod v commissioner supra pincite7 koch v commissioner supra pincite in revrul_58_234 1958_1_cb_279 the commissioner has reiterated these same principles an optionor by the mere granting of an option to sell put or buy call certain property may not have parted with any physical or tangible assets but just as the optionee thereby acquires a right to sell or buy certain property at a fixed price during a specified future period or on or before a specified future date so does the optionor become obligated to accept or deliver such property at that price if the option is exercised since the optionor assumes such obligation which may be burdensome and is continuing until the option is terminated without exercise or otherwise there is no closed transaction nor ascertainable income or gain realized by an optionor upon mere receipt of a premium for granting such an option the open rather than closed status of an unexercised and otherwise unterminated option to buy in effect a call was recognized for federal_income_tax purposes in a e 27_bta_621 it is manifest from the nature and consequences of put or call option premiums and obligations that there is no federal_income_tax incidence on account of either the receipt or the payment of such option premiums ie from the standpoint of either the optionor or the optionee unless and until the options have been terminated by failure to exercise or otherwise with resultant gain_or_loss the optionor seeking to minimize or conclude the eventual burden of his option obligation might pay the optionee as consideration for cancellation of the option an amount equal to or greater than the premium hence no income gain profits or earnings are derived from the receipt of either a put or call option premium unless and until the option expires without being exercised or is terminated upon payment by the optionor of an amount less than the premium therefore it is considered that the principle of the decision in 286_us_417 which involved the receipt of earnings is not applicable to receipts of premiums on outstanding options revrul_58_234 c b pincite summarizes the tax treatment of put option premiums as follows t he amount premium received by the writer issuer or optionor of a put or call option which is not exercised constitutes ordinary_income for federal_income_tax purposes under sec_61 of the internal_revenue_code of to be included in his gross_income only for the taxable_year in which the failure to exercise the option becomes final w here a put option is exercised the amount premium received by the writer issuer or optionor for granting it constitutes an offset against the option_price which he paid upon its exercise in determining his net cost_basis of the securities that he purchased pursuant thereto for subsequent gain_or_loss purposes see also revrul_78_182 1978_1_cb_265 a contract is an option contract when it provides a the option to buy or sell b certain property c at a stipulated price d on or before a specific future date or within a specified time period e for consideration w union tel co v brown 253_us_101 halle v commissioner supra pincite old harbor native corp v commissioner t c pincite estate of franklin v commissioner supra pincite revrul_58_234 supra to determine whether a contract constitutes an option courts look at the contractual language and the economic_substance of the agreement halle v commissioner supra petitioner’s prior approval purchase contracts exhibit the following characteristics of an option for tax purposes the prior approval purchase contracts satisfy the formal requirements of option contracts the economic_substance of the prior approval purchase contracts indicates that the contracts are an option and the rationale for granting open_transaction treatment to option premium applies to petitioner’s transactions formal requirements of the option petitioner’s prior approval purchase contracts provide for the optional delivery of mortgages by an originator the sellers’ and servicers’ guide states delivery under this program is optional however unless the optional delivery contract is converted to a mandatory delivery contract within the 60-day optional delivery period the mortgage may not be delivered emphasis added the contractual terms specifically provide that an originator has the right but not an obligation to sell the mortgage to petitioner the prior approval purchase contract specified the mortgage that petitioner was obligated to purchase if an originator exercised its option to participate in the prior approval program an originator would execute and deliver to petitioner a form_6 which set forth the details of a specific mortgage to be delivered despite the language of the prior approval purchase contracts respondent argues that the form of the contracts does not create an option in support of his argument respondent quotes the sellers’ servicers’ guide which states ‘under this program petitioner will contract with the originator before the closing date of the mortgage to purchase a multifamily mortgage on a specific existing project ’ respondent argues that the terms contain an explicit offer to purchase by petitioner and an explicit acceptance by an originator we agree that petitioner has made an explicit offer to purchase an originator’s mortgage this is consistent with an option contract in fact an essential characteristic of an option contract is that one party is obligated to perform while the other party may decide whether or not to exercise his rights under the contract u s freight co v 422_f2d_887 respondent’s position ignores both the reality and the language in the sellers’ servicers’ guide that delivery of the mortgage by an originator is optional respondent argues that the prior approval purchase contracts are not options because these contracts lack a fixed purchase_price that petitioner will pay in the event an originator delivered a mortgage respondent contends that the price was not fixed because an originator could deliver a mortgage at either the maximum required net yield or the alternate required net yield which was not fixed until an originator converted a prior approval purchase contract into a mandatory delivery contract the prior approval purchase contracts establish a formula to determine the price which petitioner and an originator agreed to use form_6 identified the amount of the mortgage that petitioner was obligated to purchase the maximum required net yield provides the minimum price that petitioner would pay to an originator to purchase the mortgage while the alternate required net yield allowed an originator to potentially receive a more favorable purchase_price we do not think that this feature of the contract changes the fact that the parties to the prior approval purchase contracts agreed to a formula that determined the stipulated price see estate of franklin v commissioner t c pincite in an option contract the seller agrees to hold an offer open for a specified period of time old harbor native corp v commissioner supra pincite it is clear that the prior approval purchase contracts establish a specific time for an originator to exercise its right to sell the mortgage to petitioner petitioner granted an option for consideration the sellers’ and servicers’ guide states a commitment fee of percent of the amount of the purchase contract must be submitted by the originator with the executed purchase contract three-fourths of the commitment fee is refundable on the freddie_mac funding date when the mortgage meeting all of the terms of the purchase contract and section is delivered to the applicable freddie_mac regional_office on or before the delivery date stated in the purchase contract when petitioner and an originator entered into a prior approval purchase contract petitioner was entitled to retain the percent nonrefundable portion of the commitment fee this nonrefundable portion of the commitment fee constitutes consideration to petitioner for granting an option economic_substance of the option an essential part of any option is that its potential value to the optionee and its potential future detriment to the optionor depends on the uncertainty of future events an optionee is willing to pay for potential future value and the optionor is willing to accept a potential future detriment for a price for example in a typical put option the optionee is willing to pay a premium to the optionor for the right to sell a security to the optionor at an agreed price sometime in the future if the market_value of the security falls below the exercise price the optionee can sell the security to the optionor at a price greater than its value on the exercise date that potential opportunity is what the optionee paid for likewise the premium received by the optionor is compensation_for accepting the potential risk of having to purchase at an unfavorable price if the market_value of the security rises above the exercise price the option will not be exercised and the optionor keeps the option premium for having accepted the risk associated with uncertainty the prior approval program involves an option to sell exercisable by an originator an originator optionee can choose to enforce its rights to sell a mortgage to petitioner optionor at an agreed pricing formula but is under no legal_obligation to do so during the period when it can exercise its option to sell the originator can choose between the agreed maximum yield for petitioner or if interest rates fall a lesser yield for petitioner if interest rates rise above the agreed maximum yield petitioner is required to purchase the mortgage on terms less favorable than they would have been at current rates the option of whether to sell the mortgage also protects an originator from the risk it might not close the subject mortgage making the sale to petitioner impossible without the option the originator’s failure to deliver could result in serious sanctions including the originator’s disqualification from further dealings with petitioner an originator could avoid the commitment fee altogether by entering into an immediate delivery purchase contract however a failure to deliver the mortgage to petitioner under an immediate delivery purchase contract can result in sanctions including disqualification of an originator from future mortgage sales to petitioner in most cases the penalty for nondelivery is disqualification of an originator from eligibility to sell mortgages to petitioner given petitioner’s prominent position in the secondary mortgage market disqualification of an originator would seem to be of great importance to an originator and would explain why an originator is willing to pay the nonrefundable commitment fee in return for retaining the option to deliver the mortgage the uncertainty of an originator’s ability to deliver a mortgage that has not closed and the potential detriment to be suffered in that event constitutes a future contingency that the optionee is willing to pay to protect itself against this contingency while apparently unlikely to occur is obviously of sufficient concern to originators to justify selection of the prior approval purchase contract and payment of the nonrefundable portion of the commitment fee rather than entering into an immediate delivery purchase contract and risk default and the related sanctions petitioner on the other hand is willing to make delivery optional and thereby give up the rights and remedies it would have had under an immediate delivery contract in return for the nonrefundable portion of the commitment fee respondent argues that the possible forfeiture of the percent refundable portion of the commitment fee makes it virtually certain that the mortgage sale will be consummated negating any real option for an originator petitioner acknowledges that potential loss of the refundable portion of the commitment fee was intended to encourage an originator to sell the mortgage if there was a mortgage to sell indeed an originator’s agreement to forfeit the nonrefundable portion indicates its intent to follow through with the sale if possible but the possible inability to deliver and related sanctions were apparently of sufficient concern to originators to justify payment of the 5-percent nonrefundable portion in order to make delivery optional if such risk were not significant originators could simply have entered into mandatory delivery contracts and avoided the nonrefundable fee respondent cites 83_f3d_649 4th cir as authority for his argument that there was no option in halle a corporation owned land which the taxpayer wanted to purchase the taxpayer formed a limited_partnership to purchase all the stock of the corporation the limited_partnership and the corporation entered into a stock purchase agreement which stated that ‘seller hereby agrees to sell to buyer and buyer agrees to purchase from seller’ the stock of the corporation for dollar_figure million the agreement required the limited_partnership to pay a dollar_figure million deposit and the balance at settlement the agreement permitted the limited_partnership to defer the settlement_date by paying monthly installments of dollar_figure if the limited_partnership defaulted the contract provided that it would forfeit the downpayment and monthly installments already paid the limited_partnership paid the seller dollar_figure to defer settlement and deducted those payments as settlement interest on its income_tax returns the commissioner disallowed the claimed interest_deduction arguing that the agreement was an option the court_of_appeals for the fourth circuit examined the language of the stock purchase agreement and the economic_substance of the transaction to determine whether the contract was an option the court found that under the terms of the agreement the seller had an unconditional obligation to sell the stock the limited_partnership had an unconditional obligation to purchase the stock and the agreement did not expressly provide the limited_partnership with the option to withdraw from the transaction the court also found that the economic_substance of the stock purchase agreement created indebtedness to find that the contract created indebtedness the court relied on the amount of the contractually specified liquidated_damages the extent to which the limited_partnership assumed real economic burdens of ownership before settlement the limited partnership’s peripheral activities before settlement and the absence of apparent motives for creating an option contract id pincite unlike halle v commissioner supra we find that the terms and the economic realities of the prior approval purchase contracts indicate that these contracts were options the sellers’ servicers’ guide indicates that the prior approval purchase contract offers an alternative to the immediate delivery purchase program when an originator and the borrower have not closed on a mortgage by entering into an immediate delivery purchase contract an originator could receive a commitment from petitioner without paying the 5-percent nonrefundable fee however originators who participated in the prior approval program chose to pay the commitment fee to protect themselves from fluctuations in interest rates during the period when the option was open and the uncertainty associated with the possibility that the mortgages might not close within the delivery period had originators been absolutely certain that they could deliver the mortgages they could have entered into an immediate delivery purchase contract and avoided any commitment fee the prior approval purchase contracts provided an originator with protection in the event it could not deliver a mortgage to petitioner thus despite the fact that originators delivered mortgages to petitioner in approximately percent of the prior approval purchase contracts originators were apparently willing to pay a premium for the option because they were uncertain about when or whether they would in fact have a mortgage to sell to petitioner rationale for option treatment the policy rationale for the tax treatment of an option as an open_transaction is that the outcome of the transaction is uncertain at the time the payments are made that uncertainty prevents the proper characterization of the premium at the time it is paid see 33_tc_196 affd 294_f2d_291 3d cir since the optionor assumes such obligation which may be burdensome and is continuing until the option is terminated without exercise or otherwise there is no closed transaction nor ascertainable income or gain realized by an optionor upon mere receipt of a premium for granting such an option revrul_58_234 c b pincite respondent argues that open_transaction treatment is inappropriate because petitioner had a fixed_right to the nonrefundable portion of the commitment fee at the time the prior approval purchase contracts were executed however the fixed_right to a payment does not determine the tax treatment of an option premium in va iron coal coke co v commissioner 37_bta_195 affd 99_f2d_919 4th cir the taxpayer received payments for an option and had a fixed_right to retain them the court explained that these payments were entitled to open_transaction treatment despite the taxpayer’s right to retain the payments because the taxpayer did not know whether the funds would represent income or a return_of_capital when they were received the uncertainty associated with the 5-percent nonrefundable portion of the commitment fee is similar to the uncertainty described by the board_of_tax_appeals in va iron coal coke co v commissioner supra in that case involving a call option the court stated had the option been exercised they the premium would have represented a return_of_capital that is a recovery_of a part of the basis for gain_or_loss which the property had in the hands of the seller in that event they would not have been income and their return as income when received would have been improper but in case of termination of the option and abandonment by the texas co of its right to have the payments applied as a part of the purchase_price it would be apparent for the first time that the payments represented clear gain to the petitioner in that case since no property would be sold there would be no reason to reduce the basis of that retained id pincite in the instant case when an originator delivered a mortgage petitioner properly treated the nonrefundable portion of the commitment fee as a reduction in the consideration that it paid for the mortgage see revrul_78_182 1978_1_cb_265 revrul_58_234 c b pincite w here a ‘put’ option is exercised the amount premium received by the writer issuer or optionor for granting it constitutes an offset against the option_price which he paid upon its exercise in determining his net cost_basis of the securities that he purchased pursuant thereto for subsequent gain_or_loss purposes in those instances when an originator failed to deliver a multifamily mortgage to petitioner within the delivery period petitioner realized income in the year that an originator allowed the option to lapse see revrul_58_234 supra finally respondent relies on 78_tc_869 to support his argument against treating the nonrefundable portion of the commitment fee as option premium in chesapeake fin corp the taxpayer made construction and permanent loans available to developers and received commitment_fees typically a borrower would apply for a loan for a proposed project and the taxpayer would determine whether the project was economically feasible if the taxpayer decided the project was feasible it would obtain the borrower’s authorization to place a loan with an institutional investor if the institutional investor approved the loan it issued a commitment to the taxpayer upon acceptance the commitment constituted a contract between the institutional investor and the taxpayer the commitment specified the terms of the proposed loan and generally required the taxpayer to pay a nonrefundable commitment fee most commitments also required the taxpayer to pay an additional deposit fee in the event the loan failed to close the deposit fee usually equaled percent of the proposed loan when the taxpayer received the commitment from the institutional investor the taxpayer issued its own commitment to the borrower which incorporated the terms and conditions of the institutional investor’s commitment the borrower was required to pay a commitment fee and an additional fee equal to the nonrefundable fee that the taxpayer paid to the institutional investor the taxpayer had a fixed_right to the commitment fee when the borrower accepted its commitment however the taxpayer reported the fees in income when the loans were permanently funded the taxpayer argued that under the all_events_test it had not earned the fees until the loans were actually funded the court found that the taxpayer’s commitment_fees were received as a payment for specific services rendered to the borrower in arranging for a favorable loan package for the borrower with an institutional investor id pincite the court explained that the commitment_fees compensated the taxpayer for evaluating the economic potential of the proposed project finding a willing investor to provide financing and then negotiating two separate commitments one from the institutional investor and one that it issues to the borrower id the court held that the commitment_fees were taxable in the year of receiptdollar_figure the commitment_fees in chesapeake fin corp are distinguishable from the nonrefundable portion of the commitment_fees received by petitioner for granting options whereas the taxpayer in chesapeake fin corp acted as a loan originator for the borrower petitioner agrees to purchase a mortgage from an originatordollar_figure chesapeake fin corp involved a factually different type of transaction and does not govern the tax treatment of petitioner’s commitment_fees indeed in chesapeake fin corp there was apparently no argument and certainly no consideration or discussion by the court about whether the fees might constitute option premiums instead the taxpayer in chesapeake fin corp argued that the all_events_test was satisfied when the loans were actually funded not when it received the fees in addition to the fees in issue petitioner also received a nonrefundable application review fee of the greater of dollar_figure or dollar_figure percent of the original principal_amount of the mortgage but not in excess of dollar_figure this fee which is not at issue appears to compensate petitioner for the type of services for which the taxpayer received commitment_fees in 78_tc_869 loans are not sales transactions when a taxpayer receives a loan he incurs an obligation to repay that loan at some future date because of this obligation the loan proceeds do not qualify as income to the taxpayer 461_us_300 petitioner did not make loans to the originators instead petitioner agreed to purchase a mortgage from the originators conclusion because the terms and the economic_substance of the prior approval purchase contracts indicate that petitioner and originators entered into option contracts we hold that petitioner properly treated the 5-percent nonrefundable portion of the commitment_fees as option premiums to reflect the foregoing an appropriate order will be issued appendix mortgages not delivered to petitioner under the prior approval program during the taxable years through and the mortgages which the originators failed to deliver to petitioner are as follows expiration of percent contract 60-day or 15-day nonrefundable contract no amount period fee dollar_figure dollar_figure big_number big_number ll big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number ll big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total dollar_figure dollar_figure
